Citation Nr: 1411865	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 13, 2011 and a rating in excess of 10 percent since July 13, 2011 for left rotator cuff tendonitis.

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In August 2012, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Veteran's Virtual VA electronic claims file and Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.

The issue of entitlement to an initial compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the August 2012 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to an initial compensable rating prior to July 13, 2011 and a rating in excess of 10 percent since July 13, 2011 for left rotator cuff tendonitis.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable rating prior to July 13, 2011 and a rating in excess of 10 percent since July 13, 2011 for left rotator cuff tendonitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

During his hearing before the undersigned in August 2012, the Veteran submitted a signed statement expressing his wish to withdraw the issue of entitlement to an initial compensable rating prior to July 13, 2011 and a rating in excess of 10 percent since July 13, 2011 for left rotator cuff tendonitis.  Hence, there remain no allegations of errors of law or fact for appellate consideration in this case regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the appeal is dismissed.


ORDER

The claim of entitlement to an initial compensable rating prior to July 13, 2011 and a rating in excess of 10 percent since July 13, 2011 for left rotator cuff tendonitis is dismissed.


CONTINUED ON THE NEXT PAGE


REMAND

The Veteran asserts that his service-connected hemorrhoids warrant an initial rating higher than 0 percent.  He stated at the August 2012 Board hearing that his hemorrhoids frequently flare-up and bleed, and that his hemorrhoids are often thrombotic.

In July 2011, the Veteran was afforded a VA examination of the rectum.  The examiner was not provided with the claims file or any of the Veteran's private medical records, and he stated in his report that the Veteran "has not had any hemorrhoidal bleeding since the banding procedure" and that he reported no thrombosis.  These statements are directly contradictory to the information provided by the Veteran at the August 2012 Board hearing.  As it appears that the examiner did not base his medical evaluation on accurate information concerning the Veteran's medical history, the issue must be remanded in order to afford the Veteran a new VA examination.

Additionally, the record shows that the Veteran has been receiving private medical treatment for his hemorrhoids, including an internal hemorrhoidal banding procedure in June 2011.  The record currently contains hemorrhoid treatment records only from May and June 2009 and December 2010.  The Veteran should therefore be requested to provide such medical records or to sign the necessary authorization for release of such private medical records to VA.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization (VA Form 21-4142) to enable it to obtain any additional private medical evidence pertinent to the appeal that is not currently of record.

The Veteran should be specifically asked to provide medical evidence or authorization (VA Form 21-4142)  for any treatment received related to hemorrhoids, including the June 2011 internal hemorrhoidal banding procedure.  The Veteran is asked to assist in obtaining these records or to provide the records himself if he has them in his possession.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hemorrhoids.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  All necessary and indicated special studies or tests should be accomplished. 

The examiner must assess the severity of the Veteran's hemorrhoids and include a discussion as to whether he has mild or moderate hemorrhoids, large hemorrhoids, thrombotic hemorrhoids, irreducible hemorrhoids, excessive redundant tissue, frequent recurrence, persistent bleeding with secondary anemia, or fissures.  The examiner must discuss the Veteran's credible lay statements regarding having frequent rectal bleeding and pain and any complaints or treatment documented in his private medical records.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After the development requested above, as well as any additional development deemed necessary, has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


